MR. JUSTICES HASWELL and CASTLES,
concurring in the result reached by the majority but not all that is said therein.
In our view the injunction pendente lite must be set aside solely on the basis of insufficiency of the evidence to support the basic finding of fact on which the injunction rests.
The central finding of fact of the district court is that Louis Bartoletti’s interest in the Aeoma Lounge is held as trustee for the corporation. The evidence directly opposes this finding. The assignment of the escrow-seller’s interest in the Acoma Lounge is to “Louis Bartoletti, Kate Bartoletti, and Eddie Bartoletti, as joint tenants and not as tenants in common, and with full right of survivorship”. The Bartolettis acquired this assignment by purchase. This assignment was approved in writing by the corporation by Louis Bartoletti as president and by James Troglia (the plaintiff herein) as secretary.
Impressing a trust for the benefit of the corporation upon this acquisition is unwarranted here because (1) an honest debt was owed by the corporation to' the Bartolettis (2) full disclosure to and assent by plaintiff herein to the acquisition by the Bartolettis of the property.
In our opinion the foregoing constitutes the correct basis for the result.